Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03/28/2022 has been entered.  Claims 1-20 remain pending.  New claims 21-23 have been added. 

The amendments to the claims have overcome the objection to claim 4 in Non-Final Rejection mailed 12/21/2021 and that objection is hereby withdrawn.  

The amendments to the claims have overcome each and ever rejection made under 35 USC 112 in Non-Final Rejection mailed 12/21/2021 and those rejections are hereby withdrawn.  

Response to Arguments
Applicant's arguments filed 03/28/2022 have been fully considered but they are not persuasive. The amendments to the claims have changed the scope of the claims necessitating new or modified grounds of rejection. Please see new or modified grounds of rejection below. See also new prior art cited but not relied upon in the Conclusion section below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 16, and 20 recite wherein the turbine blade(s) is “composed of a metal” however Applicant’s disclosure does not seem to support where each blade is “composed of” a metal, and the Applicant has provided no guidance on where such support may be found,  as MPEP 2111.03(IV) specifies that “composed of” has been interpreted as either of “consisting of” or “consisting essentially of” which are exclusionary transitional phrases.  
In Paragraph [0039] of the present application the Applicant discloses “the cleaned surface of the aerospace component can be or include on or more material, such as“ followed by a number of exemplary metals and metal alloys; and in Paragraph [0088] of the present application, the Applicant discloses that the “aerospace component … can be made of, contain, or otherwise include one or more metals …”. However, none of the above disclosure preclude the use of non-metallic materials and therefore do not support the exclusionary limitation that the blade(s) be “composed of a metal”. This is an issue of new matter. 
Claims 2-15, 17-19, and 21-23 depend from one of claims 1, 16, and 20 and inherit all deficiencies of the parent claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 16, and 20 recite wherein the turbine blade(s) are “composed of a metal” which is indefinite since “composed of” is an exclusionary transitional phrase, see MPEP 2111.03(IV), however the turbine blade(s) of the claimed invention comprise not only “a metal” (notably singular) but also “at least one of a metal oxide, a metal nitride, or a metal oxynitride” which is contradictory with the subject limitation. 
Based upon context from Applicant’s disclosure and limitations from dependent claims (e.g. claims 21-23 which claims not “a metal” but combinations of metals and/or metal alloys), for the purpose of examination the limitation “composed of a metal” will be interpreted as requiring the turbine blade(s) comprise at least one metallic material. 
Claims 1, 16, and 20 further recite the limitation "the metal of the root".  There is insufficient antecedent basis for this limitation in the claim and it is unclear whether the metal of the root is the same metal as “a metal” of which the turbine blade(s) is comprised.
Claims 2-15, 17-19, and 21-23 depend from one of claims 1, 16, and 20 and inherit all deficiencies of the parent claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-10, & 16-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2823086 to Hiroaki (first published as JPH0426566A which serves as the translation used below; see Non Patent Literature provided by the Examiner on 12/21/2021).
(a) Regarding claim 1: 
(i) Hiroaki discloses a turbine blade assembly (Page 1, Ln 15 of Examiner provided translation), comprising: 
a disk (disk 1); and 
a plurality of turbine blades (blade 2 & root portion 3) coupled to the disk (Page 3 Ln 36 – Page 4 Ln 2 of Examiner provided translation), 
wherein each of the turbine blades is composed of a metal (“a fitting portion of a connecting member made of a ceramic member and a metal member”, last paragraph on Page 2 of Examiner provided translation; also, protective coating of Hiroaki comprises metals, see description below) and comprises: 
a blade portion (blade 2); and 
a root (root portion 3) coupled to the blade portion (Fig 1) and comprising a protective coating (ceramic coating layer 4) disposed on the metal of the root (metal member of connecting portion having ceramic coating layer, Page 3 Lns 1-6; Page 3 Lns 36-39 of Examiner provided translation, Fig 1), 
wherein the protective coating comprises: 
a deposited crystalline film comprising a metal oxide (titanium oxide, Page 3 Lns 21-23; TiAl aka Titanium Aluminide alloys gain resistance to oxidation by developing oxide layer comprising at least partially Al2O3 aka Aluminum Oxide; TiAlN & TiAlZrN, Page 3 Lns 25-26 of Examiner provided translation; see also Al2O3 in Table 1) or metal nitride (ceramic coating layer made of titanium nitride, Page 4 Lns 11-12 of Examiner provided translation), and 
a thickness of about 100 nm to about 10 μm (1-5 μm, Page 4 Lns 23 of Examiner provided translation; see also Table 1).
(b) Regarding claim 2: 
(i) Hiroaki discloses the turbine blade assembly of claim 1. 
(ii) Hiroaki further discloses wherein the disk comprises a plurality of receiving surfaces (receiving portion 11a of metal jig 11 analogous to metal disk 1, Page 4 Lns 4-6 of Examiner provided translation, Figs 1-2), and wherein each of the turbine blades is coupled to a respective receiving surface of the plurality of receiving surfaces (Fig 1).
(c) Regarding claim 3: 
(i) Hiroaki discloses the turbine blade assembly of claim 2. 
(ii) Hiroaki further discloses wherein each of the receiving surfaces comprises a disk protective coating (ceramic coating layer 13) disposed thereon (Page 4 Lns 5-6 of Examiner provided translation, Fig 2).
(d) Regarding claim 4: 
(i) Hiroaki discloses the turbine blade assembly of claim 3. 
(ii) Hiroaki further discloses wherein the disk protective coating comprises:
a second deposited crystalline film comprising a metal oxide (titanium oxide, Page 3 Lns 21-23; TiAl aka Titanium Aluminide alloys gain resistance to oxidation by developing oxide layer comprising at least partially Al2O3 aka Aluminum Oxide; TiAlN & TiAlZrN, Page 3 Lns 25-26 of Examiner provided translation; see also Al2O3 in Table 1) or metal nitride (ceramic coating layer made of titanium nitride or TiN, TiAlN, and TiAlZrN Page 3 Lns 25-26 and Page 4 Lns 11-12 of Examiner provided translation), and 
a thickness of about 100 nm to about 10 μm (1-5 μm, Page 4 Lns 23 of Examiner provided translation; see also Table 1).
(e) Regarding claim 6: 
(i) Hiroaki discloses the turbine blade assembly of claim 3. 
(ii) Hiroaki further discloses wherein each of the protective coating and the disk protective coating independently has a thickness of about 200 nm to about 5 pm (both coatings feature the same materials and thicknesses, i.e. both are the ceramic coating layer disclosed by Hiroaki, and both may be between 1-5 μm, Page 4 Lns 23 of Examiner provided translation; see also Table 1).
(f) Regarding claim 7: 
(i) Hiroaki discloses the turbine blade assembly of claim 1. 
(ii) Hiroaki further discloses wherein the protective coating has a thickness of about 500 nm to about 2 μm (1-5μm disclosed Page 4 Lns 23 of Examiner provided translation includes values 1-2μm; see also Table 1).
(g) Regarding claim 8: 
(i) Hiroaki discloses the turbine blade assembly of claim 1. 
(ii) Hiroaki further discloses wherein the protective coating comprises one or more crystalline materials selected from aluminum oxide (TiAl aka Titanium Aluminide alloys gain resistance to oxidation by developing oxide layer comprising at least partially Al2O3 aka Aluminum Oxide; TiAlN & TiAlZrN, Page 3 Lns 25-26 of Examiner provided translation; see also Al2O3 in Table 1), and/or titanium oxide (Page 3 Lns 21-23 of Examiner provided translation).
(h) Regarding claim 9: 
(i) Hiroaki discloses the turbine blade assembly of claim 1. 
(ii) Hiroaki further discloses wherein the protective coating comprises aluminum oxide (TiAl aka Titanium Aluminide alloys gain resistance to oxidation by developing oxide layer comprising at least partially Al2O3 aka Aluminum Oxide; TiAlN & TiAlZrN, Page 3 Lns 25-26 of Examiner provided translation; see also Al2O3 in Table 1).
(i) Regarding claim 10: 
(i) Hiroaki discloses the turbine blade assembly of claim 1. 
(ii) Hiroaki further discloses wherein the deposited crystalline film is deposited by a thermal chemical vapor deposition (CVD) process (Page 3 Ln 29 of Examiner provided translation).
(j) Regarding claim 16: 
(i) Hiroaki discloses a turbine blade assembly (Page 1, Ln 15 of Examiner provided translation), comprising: 
a disk (disk 1); and 
a plurality of turbine blades (blade 2 & root portion 3) coupled to the disk (Page 3 Ln 36 – Page 4 Ln 2 of Examiner provided translation), 
wherein each of the turbine blades is composed of a metal (“a fitting portion of a connecting member made of a ceramic member and a metal member”, last paragraph on Page 2 of Examiner provided translation; also, protective coating of Hiroaki comprises metals, see description below) and comprises: 
a blade portion (blade 2); and 
a root (root portion 3) coupled to the blade portion (Fig 1) and comprising a protective coating (ceramic coating layer 4) disposed on the metal of the root (metal member of connecting portion having ceramic coating layer, Page 3 Lns 1-6; Page 3 Lns 36-39 of Examiner provided translation, Fig 1), 
wherein the protective coating comprises: 
a deposited crystalline film comprising at least one of a metal oxide (titanium oxide, Page 3 Lns 21-23; TiAl aka Titanium Aluminide alloys gain resistance to oxidation by developing oxide layer comprising at least partially Al2O3 aka Aluminum Oxide; TiAlN & TiAlZrN, Page 3 Lns 25-26 of Examiner provided translation; see also Al2O3 in Table 1) or a metal nitride (ceramic coating layer made of titanium nitride or TiN, TiAlN, and TiAlZrN Page 3 Lns 25-26 and Page 4 Lns 11-12 of Examiner provided translation), and 
a thickness of about 100 nm to about 10 μm (1-5 μm, Page 4 Lns 23 of Examiner provided translation; see also Table 1), 
wherein the disk comprises a plurality of receiving surfaces (receiving portion 11a of metal jig 11 analogous to metal disk 1, Page 4 Lns 4-6 of Examiner provided translation, Figs 1-2), 
wherein each of the turbine blades is coupled to a respective receiving surface of the plurality of receiving surfaces (Fig 1), 
wherein each of the receiving surfaces comprises a disk protective coating (ceramic coating layer 13) disposed thereon (Page 4 Lns 5-6 of Examiner provided translation, Fig 2), and 
wherein each of the protective coating and the disk protective coating independently has a thickness of about 200 nm to about 5 pm (both coatings feature the same materials and thicknesses, i.e. both are the ceramic coating layer disclosed by Hiroaki, and both may be between 1-5 μm, Page 4 Lns 23 of Examiner provided translation; see also Table 1).
(k) Regarding claim 17: 
(i) Hiroaki discloses the turbine blade assembly of claim 16. 
(ii) Hiroaki further discloses wherein the disk protective coating comprises: 
a second deposited crystalline film comprising a metal oxide (titanium oxide, Page 3 Lns 21-23; TiAl aka Titanium Aluminide alloys gain resistance to oxidation by developing oxide layer comprising at least partially Al2O3 aka Aluminum Oxide; TiAlN & TiAlZrN, Page 3 Lns 25-26 of Examiner provided translation; see also Al2O3 in Table 1) or metal nitride (ceramic coating layer made of titanium nitride or TiN, TiAlN, and TiAlZrN Page 3 Lns 25-26 and Page 4 Lns 11-12 of Examiner provided translation), and 
a thickness of about 100 nm to about 10 μm (1-5 μm, Page 4 Lns 23 of Examiner provided translation).


(l) Regarding claim 18: 
(i) Hiroaki discloses the turbine blade assembly of claim 16. 
(ii) Hiroaki further discloses wherein each of the protective coating and the disk protective coating independently has a thickness of about 500 nm to about 2 μm (1-5μm disclosed Page 4 Lns 23 of Examiner provided translation includes values 1-2μm; see also Table 1).
(m) Regarding claim 19: 
(i) Hiroaki discloses the turbine blade assembly of claim 16. 
(ii) Hiroaki further discloses wherein each of the protective coating and the disk protective coating independently comprises one or more crystalline materials selected from aluminum oxide (TiAl aka Titanium Aluminide alloys gain resistance to oxidation by developing oxide layer comprising at least partially Al2O3 aka Aluminum Oxide; TiAlN & TiAlZrN, Page 3 Lns 25-26 of Examiner provided translation; see also Al2O3 in Table 1).
(n) Regarding claim 20: 
(i) Hiroaki discloses a turbine blade composed of a metal (“a fitting portion of a connecting member made of a ceramic member and a metal member”, last paragraph on Page 2 of Examiner provided translation; also, protective coating of Hiroaki comprises metals, see description below), comprising: 
a blade portion (blade 2); and 
a root (root portion 3) coupled to the blade portion (Fig 1) and comprising a protective coating (ceramic coating layer 4) disposed on the metal of the root (metal member of connecting portion having ceramic coating layer, Page 3 Lns 1-6; Page 3 Lns 36-39 of Examiner provided translation, Fig 1), 
wherein the protective coating comprises: 
a deposited crystalline film comprising a metal oxide (titanium oxide, Page 3 Lns 21-23) or metal nitride (ceramic coating layer made of titanium nitride, Page 4 Lns 11-12 of Examiner provided translation), and 
a thickness of about 100 nm to about 10 μm (1-5 μm, Page 4 Lns 23 of Examiner provided translation).
(o) Regarding claims 21-23: 
(i) Hiroaki discloses the turbine blade assembly of claims 1 & 16, and the turbine blade of claim 20. 
(ii) Hiroaki further discloses wherein the metal comprises titanium (titanium based carbide, nitride, and/or oxide; Page 3 Lns 15-26). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2823086 to Hiroaki (first published as JPH0426566A which serves as the translation used below; see Non Patent Literature provided by the Examiner on 12/21/2021) as evidenced by US 4887468 to McKendree.
(a) Regarding claim 5: 
(i) Hiroaki discloses the turbine blade assembly of claim 4. 
(ii) Hiroaki does not explicitly disclose wherein the plurality of the turbine blades comprises about 50 blades to about 200 blades. 
(iii) Turbine disks with the claimed number of blades are well known in the art as evidenced by McKendree (Col 3 Lns 56-58). 

Claim 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2823086 to Hiroaki (first published as JPH0426566A which serves as the translation used below; see Non Patent Literature provided by the Examiner on 12/21/2021) in view of US 20070259111 to Singh (who incorporates by reference, inter alia: US 20060128150 to Gandikota, US 20060062917 to Muthukrishnan, US 20030232501 to Kher, and US 20060019033 to Muthukrishnan henceforth referred to as Muthukrishnan ‘033). 
(a) Regarding claim 11: 
(i) Hiroaki discloses the turbine blade assembly of claim 1. 
(ii) Hiroaki does not explicitly disclose wherein the deposited crystalline film is annealed by a thermal anneal, a plasma anneal, a light anneal, or any combination thereof.
(iii) Singh is also in the field of protective coatings (see abstract) and teaches: 
a protective coating (deposited barrier material, process 1040, Fig 10) comprising a crystalline film (Singh: TiN, Par 0122; Gandikota: film materials of Pars 0015-0016;  Muthukrishnan: film materials of Pars 0027-0028/0038-0039/0047; Kher: film materials of Par 0020 and claims 7-8 & 14), 
wherein the crystalline film is annealed by a thermal anneal (Muthukrishnan: Pars 0006/0009/0013-0014/0035), a plasma anneal (Muthukrishnan: Pars 0006/0009), and/or a light anneal (Singh: lamp 790 annealing the barrier material having a wavelength within both visible and ultraviolet wavelengths, Par 0134/0241).  
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the deposited crystalline film as disclosed by Hiroaki to be annealed as taught by Singh for the purposes of increasing substrate surface energy after deposition thereby removing volatiles and/or other film contaminants resulting in greater tensile stress of the film (Singh: Par 0133), enhancing oxygen content in the film which helps maintain layer-by-layer stoichiometry of the oxides, nitrides, and oxynitrides, eliminating carbon and other impurities, densities the film (Singh: Par 0241), forming the protective coating using an oxynitride material (Muthukrishnan: Par 0014), incorporating nitrogen atoms into metal silicate materials to form an oxynitride material (Muthukrishnan: Par 0030), repairing damage on substrate caused by plasma bombardment, and/or reducing fixed charges of protective coatings comprising dielectric materials (Muthukrishnan: Par 0036). 
(b) Regarding claim 12: 
(i) The proposed combination would teach the turbine blade assembly of claim 11. 
(ii) The proposed combination would further teach wherein the deposited crystalline film is annealed (see rejection of claim 11 above) by rapid thermal processing (Muthukrishnan: “RTP”, Pars 0029/0035;), a laser anneal (Muthukrishnan ‘033: laser annealing, Par 0032, which may occur after deposition, Par 0008), an ultraviolet anneal (Singh: Pars 0134/0170-0171/0241), and/or a visible light anneal (Singh: Pars 0134/0170-0171).
(c) Regarding claims 13-15: 
(i) Hiroaki discloses the turbine blade assembly of claim 1. 
(ii) Hiroaki does not explicitly disclose wherein each of the protective coating and the deposited crystalline film independently has a thickness variation of less than 20%, 10%, nor 5%.
(iii) Singh is also in the field of protective coatings (see abstract) and teaches: 
a protective coating (Singh: deposited barrier material, process 1040, Fig 10) comprising a crystalline film (Singh: TiN, Par 0122; Gandikota: film materials of Pars 0015-0016; Muthukrishnan: film materials of Pars 0027-0028/0038-0039/0047; Kher: film materials of Par 0020 and claims 7-8 & 14),
wherein the crystalline film a metal oxide (Kher: Par 0006) and is annealed by a thermal anneal (Muthukrishnan: Pars 0006/0009/0013-0014/0035), a plasma anneal (Muthukrishnan: Pars 0006/0009), and/or a light anneal (Singh: lamp 790 annealing the barrier material having a wavelength within both visible and ultraviolet wavelengths, Par 0134/0241); and
wherein an outer layer of the protective coating (in the example of Kher, a hafnium oxide outer layer 216, Fig 2C) formed as described above may have a surface roughness less than about 2.55Å (about 0.255 nm; Kher: Par 0026). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protective coating as disclosed by Hiroaki with the above aforementioned forming methods of Singh for the purpose of improving film characteristics including minimizing the amount of required interfacial layers, improving nucleation, and reducing the surface roughness of an outer layer of the protective coating (Kher: Par 0026). 
(v) The Examiner notes that the protective coating of Hiroaki is at least 1-5 μm (Hiroaki: Page 4 Lns 23 of Examiner provided translation; see also Table 1). Even when evaluated at the minimum thickness of the disclosed range (1μm, which is 10000Å), when the disclosure of Hiroaki is modified with the teachings of Singh, the proposed combination would have a surface roughness of less than 2.55Å which would result in a thickness variation of less than 0.0255%. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9689069 to Shim teaches a metallic turbine blade composed of a metal, wherein a root of the turbine blade is coated with a crystalline film (diffusion barrier layer 36, Par 0032; wear resistant oxide layer 38, Par 0038; metallic layer 54, Pars 0049/0052; environmentally resistant oxide layer 64, Par 0054). Similarly, US 10280770 to Shim also teaches the application of a crystalline film (coatings 33/44/56) to a metallic fir tree blade root of a gas turbine blade (blade root 16). US 8596985 to Walker teaches applying a crystalline coating comprising a metal oxide to a root of a metal turbine blade (see abstract). US 2431660 to Gaudenzi teaches the application of a crystalline film (Col 2 Lns 14-40) to a metal root (Col 1 Lns 15-23).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383. The examiner can normally be reached T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN A PRUITT/               Examiner, Art Unit 3745                                                                                                                                                                                         
/MICHAEL LEBENTRITT/               Primary Examiner, Art Unit 3745